By the Court.
A voluntary assignment for the benefit of creditors, which authorizes the assignee to pay all reasonable expenses, costs, charges and commissions attending the execution thereof, with a reasonable and lawful commission for the assignee’s services, is not void. -The commissions to the assignee are to be lawful. The other commissions are for persons (auctioneers and others) employed to do the work.
It does not avoid the assignment to authorize the property to be sold at private sale.
There is no authority, in the assignment, to sell on credit. The only direction given to the assignee by the words “ as he may deem most beneficial to the interest of the creditors *424is as to the mode of selling; viz. either at public or private sale, not to selling on credit.
[New York General Term,
June 21, 1861.
Judgment reversed, and new trial ordered; costs to abide the event.
Clerke, Ingraham and Leonard, Justices.]